Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 FOR IMMEDIATE RELEASE Contact: James F. Arneson President 253.441.4000 Venture Financial Group, Inc. Announces Total Assets Exceed $1 Billion FIRST QUARTER 2007 HIGHLIGHTS Record 1 st Quarter Net Income of $3.2 million Record 1 st Quarter Asset Growth of $83.9 million Excellent Loan Portfolio Credit Quality New Administrative Offices in DuPont, WA Completed New Hawks Prairie Financial Center Opens Olympia, Wash., May 2, 2007  Venture Financial Group, Inc. (Venture or the Company), parent company of Venture Bank ( www.venture-bank.com ) today announced for the first quarter ended March 31, 2007, net income of $3.2 million, an increase of 39.1% or $0.9 million compared to $2.3 million for the first quarter of 2006. This $3.2 million in net income represents the highest first quarter earnings in Company history. At March 31, 2007, total assets were at an all time high of $1.062 billion which was an increase of 8.6% or $83.9 million for the first quarter as compared to $978.1 million in total assets at December 31, 2006. $83.9 million represents the highest first quarter asset growth in Company history. Total assets at March 31, 2007 were 28.8% or $237.7 million higher than at March 31, 2006 when total assets were $824.3 million. The first quarter 2007 is a milestone for Venture Financial Group, not only did we have record first quarter earnings, but we also hit the one billion mark in total assets, noted Ken F. Parsons, Sr., Venture Financial Group Chairman and CEO. Total loans at March 31, 2007 were $730.4 million which was a quarterly increase of 2.0% or $14.3 million as compared to $716.1 million in total loans at December 31, 2006. Total loans at March 31, 2007 increased $103.7 million or 16.5% from $626.7 million at March 31, 2006. Nonperforming loans as a percentage of total loans was reduced to 0.11% as of March 31, 2007 as compared to 0.49% as of March 31, 2006. The ratio of allowance for credit losses to total loans was reduced to 1.28% at March 31, 2007 from 1.40% at March 31, 2006. At March 31, 2007, total available for sale securities were $227.9 million which was a quarterly increase of 40.3% or $65.5 million for the first quarter as compared to $162.4 million at December 31, 2006. Total securities available for sale increased $136.7 million or 150.0% to $227.9 from $91.2 million for the time frame March 31, 2007 to March 31, 2006. The quality of the Companys assets remains strong. Nonperforming assets as a percentage of total assets declined to 0.09% at March 31, 2007 from 0.43% at March 31, 2006. Nonperforming assets as a percentage of total assets increased slightly in the first quarter from the December 31, 2006 level of 0.07% . Total deposits at March 31, 2007 were $787.4 million which was a quarterly increase of 2.1% or $16.1 million as compared to $771.3 million in total deposits at December 31, 2006. Total deposits at March 31, 2007 increased $202.9 million or 34.7% from $584.5 million at March 31, 2006. Our loan and deposit growth rate moderated somewhat, which is not unusual for us to see in the first quarter. Our loan pipeline remains strong, and we expect that the first quarter opening of our new Hawks Prairie financial center and the DuPont financial center opening in the second quarter will have positive effects on our growth, said Jim Arneson, President and CEO of Venture Bank. Operating Results Net Interest Income Net interest income for the first quarter of 2007 increased 21.8% to $9.5 million, from $7.8 million for the first quarter of 2006. This increase is due to internal growth of loans, securities deposits and borrowings. The net interest margin at March 31, 2007 was 4.22% and at March 31, 2006 was 4.58% . The narrowing of the net interest margin resulted from an increase in funding from borrowings, which are generally more expensive than deposits. Non-Interest Income Non-interest income for the first quarter of 2007 was $2.6 million which is an increase of 30.0% or $600,000 compared to $2.0 million in the first quarter of 2006. The major components of non-interest income include salable mortgage loan fee income, service charge income, and other miscellaneous income. In spite of a general downturn in home sales in the marketplace, residential mortgage volume remained relatively stable providing fee income of $402,000 for the first quarter of 2007 as compared to $442,000 for the first quarter of 2006. Service charge income of $946,000 for the first quarter of 2007 compares to $940,000 for the first quarter 2006. Other non-interest income for the first quarter of 2007 was $1.2 million, compared to $585,000 for the first quarter of 2006. This $615,000 increase is partly due to a net realized gain on sale of securities available for sale of $278,000, an increase in the cash surrender value of life insurance of $211,000 and income of $91,000 associated with the change in fair value of trust preferred debt. Non-Interest Expense Total non-interest expense increased by $1 million or 16.4% to $7.1 million for the three months ended March 31, 2007 compared to $6.1 million for the three months ended March 31, 2006. Salaries and benefits expense increased comparing the three months ended March 31, 2007 to the same period ending March 31, 2006 by $675,000. This was largely due to adding employees to accommodate the growth of the Company. Recent Accounting Changes Effective January 1, 2007, VFG elected early adoption of Statements of Financial Accounting Standards (SFAS) No.159 and 157. SFAS No. 159, which was issued in February 2007, generally permits the measurement of selected eligible financial instruments at fair value at specified election dates. Upon adoption of SFAS No. 159, VFG elected the fair value measurement option for its pre-existing junior subordinated debentures issued to capital trusts (commonly known as trust preferred debt) of $22.9 million. The initial fair value measurement of these items resulted in, approximately, a $428,000 cumulative-effect adjustment, net of tax, recorded as a reduction in retained earnings as of January 1, 2007. Under SFAS No. 159, this one-time charge will not be recognized in current earnings. As a result of VFGs fair value measurement election for the above financial instruments, VFG recorded income of $91,000 in its first quarter earnings for the change in fair value of such instruments from the election date of January 1, 2007 to March 31, 2007. About Venture Financial Group Venture Financial Group, through its wholly owned subsidiary Venture Bank, has 17 offices in four western Washington counties and offers a full spectrum of financial services including commercial, construction, residential and consumer lending, deposit products and other banking services. Further information about Venture Bank may be found at www.venture-bank.com. Note Regarding Forward-Looking Information This press release includes forward-looking statements within the meaning of the "Safe-Harbor" provisions of the Private Securities Litigation Reform Act of 1995, which management believes are a benefit to shareholders. These statements are necessarily subject to risk and uncertainty and actual results could differ materially due to certain risk factors, including those set forth from time to time in the Companys filings with the Securities and Exchange Commission. You should not place undue reliance on forward-looking statements and we undertake no obligation to update any such statements. In this press release we make forward-looking statements regarding deposit growth. Specific risks related to forward-looking statements in this press release include the possibility that new financial centers may not be able to attract customers and anticipated deposits. VENTURE FINANCIAL GROUP CONDENSED CONSOLIDATED STATEMENTS OF CONDITION (Dollars in thousands, except per share amounts) March 31, December 31, March 31, 2007 2006 2006 Assets Cash and due from banks $ $ $ Interest bearing deposits in other banks 538 1,078 1,641 Federal funds sold 1,200 6,790 21,890 Securities available for sale 228,540 163,129 91,859 FHLB Stock and TIB Stock 4,590 4,590 4,490 Loans held for sale 5,448 4,642 2,584 Loans 724,971 711,453 624,112 Allowance for credit losses (9,247 ) (8,917 ) (8,705 ) N et loans Premises and equipment 30,934 28,716 19,998 Foreclosed real estate 68 34 474 Accrued interest receivable 4,286 4,394 3,282 Cash value of life insurance 17,884 17,540 16,980 Intangible assets 25,822 25,874 26,310 Other assets 2,137 2,109 5,377 Total assets $ $ $ Liabilities Deposits: Non-interest bearing checking $ $ $ Now, Savings and MMDA 319,802 327,381 186,231 Time certificates of deposits 358,478 343,081 297,797 Total deposits Repurchase agreements 33,751 33,541 35,641 Short-term borrowing 99,602 33,529 55,537 Long-term debt 20,000 20,000 40,000 Trust preferred debt 22,682 22,682 Trust preferred debt with fair value option 22,932 Accrued interest payable 1,638 1,783 1,390 Other liabilities 8,876 10,091 6,756 Total liabilities Stockholders Equity Common stock, (no par value); 10,000,000 shares authorized, 35,729 35,559 36,898 shares issued and outstanding: March 2007  7,195,271 December 2006  7,186,349, March 2006  7,239,940 Retained earnings 52,033 49,841 42,685 Accumulated other comprehensive income/(loss) 322 466 (1,318 ) Advances to KSOP (634 ) (634 ) (493 ) Total stockholders equity Total liabilities and stockholders equity $ $ $ Other Data Nonperforming assets to total assets 0.09 % 0.07 % 0.43 % Nonperforming loans to total loans 0.11 % 0.10 % 0.49 % Allowance for credit losses to loans 1.28 % 1.25 % 1.40 % Allowance for credit losses to nonperforming loans 1,112.76 % 1,290.45 % 281.17 % Equity to Assets 8.24 % 8.71 % 9.43 % Net interest margin 4.22 % 4.68 % 4.58 % VENTURE FINANCIAL GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share amounts) Three months ended March 31, 2007 2006 Interest income Loans $ $ Federal funds sold and deposits in banks 22 31 Investments 2,491 770 Total interest income Interest Expense Deposits 6,987 3,158 Fed funds purchased 34 Trust preferred debt with fair value option 391 346 Other borrowings 1,552 1,591 Total interest expense Net interest income Provision for credit losses Net interest income after provision for credit losses Non-interest income Service charges on deposit accounts 946 940 Origination fees on mortgage loans sold 402 442 Other operating income 1,220 585 Total non-interest income Non-interest expense Salaries and employee benefits 4,074 3,399 Occupancy and equipment 1,008 1,053 Other expense 1,992 1,641 Total non-interest expense Operating income before provision for income taxes Provision for income taxes 1,433 1,226 Net income $ $ Other comprehensive income, net of tax: Unrealized holding gains (losses) on securities arising during the period (144 ) (172 ) Minimum pension liability adjustment (113 ) Comprehensive Income $ $ Earnings Per Share Data Basic earnings per share $ $ Diluted earnings per share $ $ Dividends declared per share $ $ Weighted average number of common shares outstanding 7,154,805 7,215,485 Weighted average number of common shares outstanding, Including dilutive stock options 7,282,498 7,365,276 Return on average assets 1.28 % 1.21 % Return on average equity 14.97 % 12.04 %
